In a proceeding to stay arbitration, petitioner appeals from a judgment of the Supreme Court, Kings County, dated October 23, 1978, which denied the application and directed the parties to proceed to arbitration. Judgment reversed, on the law, without costs or disbursements, and proceeding remanded to Trial Term for a new hearing in accordance herewith. A hearing was held to determine whether the car owned by Anne Campan was a stolen vehicle at the time of the accident. She was the only person who testified on behalf of her husband, Robert Campan, the defendant in an action commenced by appellant’s insured. At the close of her testimony appellant moved to dismiss the answer of Mr. Campan (which asserted, as an affirmative defense in the negligence action brought by Camille Calabria, the insured, that the Campan vehicle had been stolen). The court denied the motion and immediately thereafter found as a fact that the Campan vehicle had been stolen. The court acted without inquiry as to whether appellant’s counsel intended to offer any evidence. Appellant’s counsel then stated that there was an eyewitness whom he desired to call. His offer of proof was refused as irrelevant. The denial of appellant’s motion should not have ended the hearing. Appellant should have been permitted to offer whatever proof it had before the court made its determination on the issues of fact. Thus, appellant did not get its full day in court. Damiani, J. P., Shapiro, Margett and Martuscello, JJ., concur.